DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments, see REMARKS, filed 03/13/2022, with respect to the rejections of claims 1, 3-9, 11, 14, 16, 17, and 22-28, rejected under 35 USC §103, have been fully considered and are persuasive.  Therefore, the previous rejections of 1, 3-9, 11, 14, 16, 17, and 22-28 have been withdrawn and the claims are in condition for allowance. 

Allowable Subject Matter
	The following is an Examiner’s statement of reasons for allowance:

	Regarding claims 1 and 11, the closest prior art of record, Keshavamurthy, discloses hierarchical route generation, provision and selection and teaches a system to generate an evacuation route based on current and historical environmental considerations.

	However, Keshavamurthy, in combination with other prior art of record, fails to teach “…and performing additional testing using a second camera or other sensor to determine the existence or the absence of the condition in response to: the proportion being between the first threshold proportion and the second threshold proportion, or the degree being between the first threshold degree and the second threshold degree...” in combination with the remaining elements and features of the claimed invention. 

	It is for these reasons that claim 10 defines over the prior art of record and is indicated as allowable subject matter.

	Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”


EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Xin Xie on 06/14/2022.

	The application has been amended as follows: 

1. 	(Currently Amended) A system adapted for a vehicle to evacuate from a condition, the system comprising: 
	one or more processors; and 
	memory storing instructions that, when executed by the one or more processors, cause the system to perform: 
	acquiring, using a first camera, current sensor data at the current location; 
	detecting a condition at a current location based on a proportion of matching features in the current sensor data that match historical features of historical sensor data at the current location, wherein the detection of the condition comprises: 
	determining an existence of the condition in response to:
		 the proportion being less than a first threshold proportion, and 
		a degree to which a subset of the matching features in the current sensor data match corresponding historical features of the historical sensor data being less than a first threshold degree; 	determining an absence of the condition in response to: 
		the proportion exceeding a second threshold proportion, and 
		the degree exceeding a second threshold degree, wherein the second threshold proportion is greater than the first threshold proportion and the second threshold degree is greater than the first threshold degree; and 
	performing additional testing using a second camera or other sensor to determine the existence or the absence of the condition in response to: 
	the proportion being between the first threshold proportion and the second threshold proportion, or 
	the degree being between the first threshold degree and the second threshold degree; 
	comparing the features identified by the current sensor data to the corresponding features from historical data at the current location to determine a type and a seriousness of the condition; 
	confirming the type and the seriousness of the condition using a Lidar sensor of a different modality, wherein the confirmation of the seriousness is based on an extent to which the density of vehicles deviates from a first threshold density based on a historical density of vehicles at the current location and an extent to which the average speed of other vehicles deviates from a second threshold speed, wherein: 
	the threshold density is dynamically determined based on a historical density of vehicles at the current location, and 
	the threshold speed is dynamically determined based on a historical average speed of other vehicles at the current location; 
	determining whether to evacuate the vehicle in response to confirming the type and the seriousness of the condition; 
	selecting a mode of evacuation to evacuate the vehicle away from the condition in response to determining that the vehicle is to be evacuated, based on: 
		a mode of evacuation having a highest historical success rate in addressing a condition of the determined seriousness[[;]], and 
		a time consumed to complete the mode of evacuation; and 
	evacuating the vehicle away from the condition according to the mode of evacuation in response to selecting the mode of evacuation.

2. 	(Cancelled)  

3. 	(Previously Presented) The system of claim [[2]] 1, wherein the instructions further cause the system to perform: 
	selecting the mode of evacuation based on the determined type of the condition, in response to determining that the vehicle is to be evacuated.

4. 	(Currently Amended) The system of claim 1, further comprising a datastore that stores data including historical data at specific locations, historical speed data at the specific locations, a historical environment condition at the specific locations, or one or more results of previous evacuations, each of the one or more results indicating whether a previous evacuation was successful, a mode of evacuation used in the previous evacuation, a time of the previous evacuation, a destination location of the previous evacuation, a load consumption of the previous evacuation, [[or]]and a duration of the previous evacuation.

5. 	(Currently Amended) The system of claim 4, wherein the instructions further cause the system to perform: 
	accessing the datastore to retrieve historical data at a current location, historical speed data at the current location, a historical environment condition at the current location, [[or]]and the one or more results of previous evacuations; and 
	determining a type or a seriousness of the condition at the current location based on a comparison of current data with the historical data at the current location, a comparison of current speed data with the historical speed data at the current location, [[or]]and a comparison of a current environment condition with the historical environment condition at the current location.  

6. 	(Currently Amended) The system of claim 4, wherein the instructions further cause the system to perform: 
	accessing the datastore to retrieve historical data at a current location, historical speed data at the current location, a historical environment condition at the current location, [[or]]and the one or more results of previous evacuations; and
	determining a probability of the condition at the current location based on a comparison of current data with the historical data at the current location, a comparison of current speed data with the historical speed data at the current location, [[or]]and a comparison of a current environment condition with the historical environment condition at the current location; and 
	selecting the mode of evacuation based on the determined probability of the condition.

7. 	(Currently Amended) The system of claim 4, wherein the instructions further cause the system to perform: 
	determining whether the one or more results of previous evacuations exist in the memory; and
	selecting the mode of evacuation based on the one or more results of previous evacuations, in response to the one or more results of previous evacuations being determined to exist; and 
	selecting the mode of evacuation based on a comparison of current data with historical data at a current location, a comparison of current speed data with historical speed data at the current location, [[or]]and a comparison of a current environment condition with a historical environment condition at the current location, in response to the one or more results of previous evacuations being determined not to exist.

8. 	(Previously Presented) The system of claim 4, wherein the instructions further cause the system to perform: 
	determining whether to move to a side of a road or exit from a highway; and 
	in response to determining not to move to a side of road or not to exit from the highway, selecting a destination location from among destination locations based on the one or more results of previous evacuations accessed from the datastore.

9. 	(Previously Presented) The system of claim 8, wherein the instructions further cause the system to perform: 
	selecting the destination location from among the destination locations based on a proximity, a safety, or an accessibility of each of the destination locations.

10. 	(Cancelled)

11. 	(Currently Amended) A method for evacuating a vehicle from a condition, the method comprising: 
	acquiring, using a first camera, current sensor data at the current location; 
	detecting a condition at a current location based on a proportion of matching features in the current sensor data that match historical features of historical sensor data at the current location, wherein the detection of the condition comprises: 
	determining an existence of the condition in response to: 
		the proportion being less than a first threshold proportion, and 
		a degree to which a subset of the matching features in the current sensor data match corresponding historical features of the historical sensor data being less than a first threshold degree;
	determining an absence of the condition in response to: 
		the proportion exceeding a second threshold proportion, and 
		the degree exceeding a second threshold degree, wherein the second threshold proportion is greater than the first threshold proportion and the second threshold degree is greater than the first threshold degree; and 
	performing additional testing using a second camera or other sensor to determine the existence or the absence of the condition in response to: 
		the proportion being between the first threshold proportion and the second threshold proportion, or
		the degree being between the first threshold degree and the second threshold degree; 
	comparing the features identified by the current sensor data to the corresponding features from historical data at the current location to determine a type and a seriousness of the condition; 
	confirming the type and the seriousness of the condition using a Lidar sensor of a different modality, wherein the confirmation of the seriousness is based on an extent to which the density of vehicles deviates from a first threshold density based on a historical density of vehicles at the current location and an extent to which the average speed of other vehicles deviates from a second threshold speed, wherein: 
		the threshold density is dynamically determined based on a historical density of vehicles at the current location, and
		the threshold speed is dynamically determined based on a historical average speed of other vehicles at the current location; 
	determining whether to evacuate the vehicle in response to confirming the type and the seriousness of the condition; 
	selecting a mode of evacuation to evacuate the vehicle away from the condition in response to determining that the vehicle is to be evacuated, based on: 
		a mode of evacuation having a highest historical success rate in addressing a condition of the determined seriousness[[;]], and 
		a time consumed to complete the mode of evacuation; and 
	evacuating the vehicle away from the condition according to the mode of evacuation in response to selecting the mode of evacuation.

12.	 (Cancelled)  

13. 	(Cancelled)

14. 	(Currently Amended) The method of claim 11, further comprising: 
	accessing a datastore that stores data, wherein the datastore includes historical data at specific locations, historical speed data at the specific locations, a historical environment condition at the specific locations, [[or]]and one or more results of previous evacuations, each of the one or more results indicating whether a previous evacuation was successful, a mode of evacuation used in the previous evacuation, a time of the previous evacuation, a destination location of the previous evacuation, a load consumption of the previous evacuation, [[or]]and a duration of the previous evacuation.  

15. 	(Cancelled)

16. 	(Currently Amended) The method of claim 14, further comprising: 
	determining a probability of the condition at a current location based on a comparison of current data with historical data at the current location, a comparison of current speed data with historical speed data at the current location, [[or]]and a comparison of a current environment condition with a historical environment condition at the current location; and 
	selecting the mode of evacuation based on the determined probability of the condition.  

17. 	(Currently Amended) The method of claim 14, further comprising: 
	determining whether the one or more results of previous evacuations exist in the datastore; 
	in response to the one or more results of previous evacuations being determined to exist, selecting the mode of evacuation based on the one or more results of previous evacuations; and 
	in response to the one or more results of previous evacuations being determined not to exist, selecting the mode of evacuation based on a comparison of current data with historical data at a current location, a comparison of current speed data with historical speed data at the current location, [[or]]and a comparison of a current environment condition with a historical environment condition at the current location.  

18. 	(Cancelled)  

19.	(Cancelled)  

20.	(Cancelled)  

21.	(Cancelled)

22. 	(Previously Presented) The system of claim 1, wherein the instructions further cause the system to perform: 
	refraining from evacuating if the determined type of condition is categorized as a traffic condition; and 
	evacuating if the determine type of condition is categorized as a criminal activity.  

23. 	(Previously Presented) The system of claim 1, wherein the comparison of features includes comparing an environmental condition indicative of a level of pollution in the current sensor data to a corresponding environmental condition of the historical data.  

24. 	(Previously Presented) The system of claim 1, wherein the instructions further cause the system to perform: 
	increasing a sampling rate at which the current sensor data is acquired in response to determining that the current sensor data is outside of a threshold.  

25. 	(Previously Presented) The system of claim 1, wherein the condition is further indicative of a smog level, and the sensor data comprises an air quality index (AQI).  

26. 	(Previously Presented) The system of claim 1, wherein the condition is further indicative of an earthquake.  

27. 	(Previously Presented) The system of claim 1, wherein the detecting of the condition further comprises determining the condition is a fire in response to an AQI exceeding a threshold and a detected amount of smoke exceeding a second threshold, and a detected temperature exceeding a third threshold.  

28. 	(Previously Presented) The system of claim 1, wherein the detecting of the condition further comprises determining the condition is a health condition based on a heart rate of an occupant.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE L COOLEY whose telephone number is (303)297-4355. The examiner can normally be reached Monday-Thursday 7-5MT.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.C./Examiner, Art Unit 3662            

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662